Judgment unanimously affirmed. Memorandum: Having failed either to move to withdraw his guilty plea or to vacate the judgment of conviction, defendant failed to preserve for our review his contention that the plea colloquy is insufficient because County Court did not advise him of his constitutional right to confront his accusers or the requirement that a verdict be unanimous (see, People v Riviezzo, 124 AD2d 837, lv denied 69 NY2d 832; People v Orr, 111 AD2d 937, 938, lv denied 66 NY2d 766; see generally, People v Lopez, 71 NY2d 662, 665). In any event, that contention lacks merit. The record establishes that defendant’s guilty plea was knowingly, intelligently and voluntarily entered (see, People v Harris, 61 NY2d 9, 16-19; People v Merrifield, 266 AD2d 922; People v Guerrone, 208 AD2d 383, 383-384, lv denied 84 NY2d 1011). The sentence, to which defendant agreed as part of the negotiated plea, is neither unduly harsh nor severe (see, People v Welsher, 270 AD2d 839). (Appeal from Judgment of Livingston County Court, Alonzo, *927J. — Sodomy, 3rd Degree.) Present — Pine, J. P., Wisner, Scudder and Lawton, JJ.